DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/25/2022 has been entered. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant's arguments filed on 7/25/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive because of the reasons described below.
In response to applicant’s arguments on page 7 that the present claims of the application do not per se recite mathematical concepts, methods of organizing human activity or mental processes. The applicant further argues that the claims are generally directed to the practical application of iteratively improving cognitively processed insights over time. 
On the contrary to the applicant’s arguments, the claim recites additional elements of “a cognitive platform”, “a cognitive process foundation”, “a cognitive agent composition platform”, “a cognitive skill composition platform”, “a cognitive agent” and “a cognitive process orchestration platform”. Without further specifying functions or structures of these additional elements, all recited ‘platforms’, ‘a foundation’ are ‘an agent’ are generic elements of computer networking with a simple filed of use so does not add a meaningful limitation on the abstract idea.

Applicant’s arguments on pages 7-8 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Sanchez (US PGPub 2016/0048648), as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing data to provide cognitively processed insights and perform a learning operation without significantly more. 
Regarding claims 1, 7 and 13, 
In step 1, the claims are directed to the statutory category of a system, a method and a computer-readable medium.
In step 2a prong 1, Claim 1 recites, in part, receiving data from a plurality of data sources; processing the data to provide cognitively processed insights via an augmented intelligence system; performing a learning operation, and providing the processed insights to a destination. The limitations of receiving information, processing data using an augmented intelligence system to provide cognitively processed insights, performing a learning operation and providing insights to a destination, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “augmented intelligence system“, “a processor”, “a data bus”, a “computer-readable storage medium”, “a cognitive platform”, “cognitive process foundation”, “a cognitive agent composition platform”, “a cognitive skill composition platform”, “a cognitive agent” and “a cognitive process orchestration platform” in the context of this claim, the limitations encompass a person obtaining data, learning from it and drawing a conclusion or thought from it and providing it to a destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “augmented intelligence system“, “a processor”, “a data bus”, a “computer-readable storage medium”, “a cognitive platform”, “cognitive process foundation”, “a cognitive agent composition platform”, “a cognitive skill composition platform”, “a cognitive agent” and “a cognitive process orchestration platform”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic system) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, receiving data from the source and providing data to a destination are merely receiving or transmitting data (MPEP §2106.05(d).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “augmented intelligence system“, “a processor”, “a data bus”, a “computer-readable storage medium”, “a cognitive platform”, “cognitive process foundation”, “a cognitive agent composition platform”, “a cognitive skill composition platform”, “a cognitive agent” and “a cognitive process orchestration platform” to perform the processing step amount to no more than mere instructions to apply the exception using a generic computer component. The data source and destination are merely where information is received from or transmitted to (MPEP §2106.05(d).II).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2, 8, and 14 recite a cognitive process foundation, Claims 3, 9, and 15 recite a plurality of cognitive computing functions, claims 4, 10, and 16 recites a plurality of cognitive processes, claims 5, 11 and 17 recite an intelligent user engagement process and a cognitive application process, claims 6, 12, and 18 recite a cognitive infrastructure, claim 19 recites deploying the instructions to a remote location, and claim 20 recites providing the instructions to the user in an on-demand basis. 
In step 2 prong 1, claims 2-6, 8-12 and 14-20 amount to the same abstract idea as stated for claim 1. The limitations encompass a person obtaining data, learning from it and drawing a conclusion or thought from it and providing it to a destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2 prong 2, The claims do not recite any further additional elements than those recited in claim 1. The claims merely recite the same elements with further specificity. The computer components in the claim are recited at a high-level of generality (i.e., as a generic system) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the source and destination are merely receiving or transmitting data (MPEP §2106.05(d).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amount to no more than mere instructions to apply the exception using a generic computer component. The data source and destination are merely where information is received from or transmitted to (MPEP §2106.05(d).II).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanchez (US PGPub 2016/0048648).

Regarding claims 1, 7 and 13, Sanchez teaches a computer-implementable method for cognitive information processing (Sanchez, see abstract, A method for providing healthcare optimized cognitive insights), comprising:
receiving data from a plurality of data sources (Sanchez, see paragraph 0007, receiving data from a plurality of data sources);
processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system (Sanchez, see paragraph 0007, processing the data from the plurality of data sources to provide cognitively processed insights), the augmented intelligence system executing on a hardware processor of an information processing system (Sanchez, see paragraph 0025, The information processing system 100 includes a processor (e.g., central processor unit or “CPU”) 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108), the augmented intelligence system and the information processing system providing a cognitive computing function (Sanchez, see paragraph 0050, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively), the augmented intelligence system comprising a cognitive platform (Sanchez, see paragraph 0053, a cognitive platform 310), the cognitive platform being used to develop the cognitive process (Sanchez, see paragraph 0056, the cognitive platform 310 includes … a development environment 314), the cognitive platform comprising cognitive process foundation (Sanchez, see paragraph 0093, the foundation components 334), the cognitive process foundation comprising a cognitive agent composition platform, a cognitive skill composition platform, a cognitive agent and a cognitive process orchestration platform (Sanchez, see paragraph 0093, the foundation components 334 are implemented to enable the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 to perform their respective operations and processes. In these and other embodiments, the foundation components 334 may include an NLP core 436 component, an NLP services 437 component, and a dynamic pipeline engine 438. In various embodiments, the NLP core 436 component is implemented to provide a set of predetermined NLP components for performing various NLP operations described in greater detail herein);
performing a learning operation to iteratively improve the cognitively processed insights over time (Sanchez, see paragraph 0007, performing a learning operation to iteratively improve the cognitively processed insights over time); and,
providing the cognitively processed insights to a destination (Sanchez, see paragraph 0007, providing the cognitively processed healthcare relevant insights to a destination), the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (Sanchez, see paragraph 0048, the cognitive insight stream 228 is configured to be provided in a “push” stream configuration familiar to those of skill in the art. In certain embodiments, the cognitive insight stream 228 is implemented to use natural language approaches familiar to skilled practitioners of the art to support interactions with a user).

Regarding claims 2, 8 and 14, Sanchez teaches wherein: the augmented intelligence system comprises a cognitive process foundation(Sanchez, see paragraph 0093, the foundation components 334).

Regarding claims 3, 9 and 15, Sanchez teaches wherein: the cognitive process foundation performs at least one of a plurality of cognitive computing functions, the plurality of cognitive computing functions comprising simplification of data and compute resource access, sharing and control operations, composition and orchestration of artificial intelligence systems and governance and control operations (Sanchez, see paragraph 0048, the cognitive insight stream 228 is configured to be provided in a “push” stream configuration familiar to those of skill in the art. In certain embodiments, the cognitive insight stream 228 is implemented to use natural language approaches familiar to skilled practitioners of the art to support interactions with a user).

Regarding claims 4, 10 and 16, Sanchez teaches wherein: the augmented intelligence system comprises at least one of a plurality of cognitive processes (Sanchez, see paragraph 0032, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.).

Regarding claims 5, 11 and 17, Sanchez teaches wherein: the plurality of cognitive processes comprise an intelligent user engagement process, an augmented process engagement process and a cognitive application process (Sanchez, see paragraph 0032, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.).

Regarding claims 6, 12 and 18, Sanchez teaches wherein:
the augmented intelligence system comprises a cognitive infrastructure (Sanchez, see paragraph 0053, the CILS 118 includes client applications 302, application accelerators 306, a cognitive platform 310, and cloud infrastructure 340.).

Regarding claim 19, Sanchez teaches wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Sanchez, see paragraph 0020, The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.).

Regarding claim 20, Sanchez teaches wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Sanchez, see paragraph 0048, the cognitive insight stream 228 is bidirectional, and supports flows of information both too and from destinations 230. In these embodiments, the first flow is generated in response to receiving a query, and subsequently delivered to one or more destinations 230).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443